Citation Nr: 0616914	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2003, the veteran presented testimony before 
Decision Review Officer.  In April 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
at the RO.

It is noted that service connection for a left knee disorder 
was previously denied by means of an August 1967 rating 
decision.  The veteran attempted to reopen his claim in July 
1988; however, a May 1991 rating decision and an April 1992 
Board decision held that new and material evidence had not 
been presented to reopen the claim for service connection for 
a left knee disability.  In January 2001, the veteran 
resubmitted a claim of entitlement to service connection for 
a left knee disorder.  Although this matter has already been 
adjudicated, the legal interpretation surrounding the 
evidence required to rebut the presumption of soundness has 
changed.  Thus, the Board is treating this claim as a new 
claim-i.e., without regard to the finality of the prior 
decision.



FINDING OF FACT

The veteran's left knee disability was incurred in service.





CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran alleges that his current left knee disorder was 
incurred during his period of active service.  As noted, the 
law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders 
noted at the time of enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  In this case, the veteran's January 1960 
service entrance medical examination report is negative for 
the presence of a left knee disorder.  Therefore, the 
veteran's left knee is presumed to have been sound at 
entrance..  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 
C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 
VA O.G.C. Prec. Op. No. 3-2003.

In this case, the Board finds that the presumption of 
soundness has not been rebutted.  Although the evidence 
indicates that the veteran experienced a left knee injury 
prior to his entry into service there is no clear and 
unmistakable evidence of the pre-service existence of a 
chronic left knee disability.  Rather, the evidence indicates 
that the pre-service left knee injury resolved prior to the 
veteran's entry into service.  The veteran has submitted a 
September 1990 statement from W.V. Crawford, M.D., which 
stated that although the veteran sprained his knee in 1958, 
he sustained no permanent injury and returned to playing 
football in 1959.  Additionally, the veteran's high school 
football coach also recounted that although the veteran 
missed a couple of games due to a left knee injury during his 
senior year, he finished the season playing better than ever.  
The veteran's coach concluded that the pre-service left knee 
injury had not resulted in a permanent disorder.  This 
evidence of a pre-service left knee injury, does not rise to 
the level needed to meet the standards of clear and 
unmistakable evidence of the pre-service existence of a 
chronic left knee disability.

Even assuming arguendo that there is clear and unmistakable 
evidence of a pre-service left knee disability, the Board 
notes that the record contains no indication, much less clear 
and unmistakable evidence, that any pre-existing left knee 
disability was not aggravated during service.  See VA O.G.C. 
Prec. Op. No. 3-2003 (July 16, 2003) (holding that in order 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service).  The veteran's service 
medical records demonstrate that the veteran experienced 
suprapatellar bursal effusion after bumping his knee on a 
post in the barracks in March 1960.  The veteran continued to 
experience pain and swelling in the left knee until his 
discharge from service in September 1960.  The veteran was 
medically discharged due internal derangement of the left 
knee.  Thus, the evidence certainly does not show that the 
veteran's left knee clearly and unmistakably was not 
aggravated during service.  

In addition to this evidence of in-service left knee 
symptomatology, the record also documents a current left knee 
disorder.  A December 1989 decision from the Social Security 
Administration noted that the veteran's residual weakness in 
the left knee, status post repair of torn medial meniscus was 
one of the conditions which limited his employment options.  
Additionally, a May 2003 MRI of the left knee noted a 
complete ACL tear, likely of chronic nature; double PCL sign, 
which may have represented remnant of ACL tissue or a bucket 
handle tear from the medial meniscus; and medial and lateral 
osteoarthritis.

The preponderance of the evidence supports the veteran's 
claim that his current left knee disability is of service 
origin.  Thus, service connection for a left knee disability 
is warranted.





ORDER

Service connection for a left knee disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


